United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 19-7098                                                    September Term, 2021
                                                               FILED: JUNE 23, 2022
MARY E. CHAMBERS,
                       APPELLANT

v.

DISTRICT OF COLUMBIA,
                   APPELLEE


                          Appeal from the United States District Court
                                  for the District of Columbia
                                      (No. 1:14-cv-02032)

                               On Remand from the En Banc Court


       Before: TATEL*, Circuit Judge, and GINSBURG, Senior Circuit Judge.

                                        JUDGMENT

        This matter came to be heard on remand following rehearing en banc by the court. In
accordance with opinion of the court in Chambers v. District of Columbia, No. 19-7098 (D.C.
Jun 3, 2022) (en banc), overruling Brown v. Brody, 199 F. 3d 446 (D.C. Cir. 1999), it is

       ORDERED and ADJUDGED that the District Court’s grant of summary judgment in
favor of the District of Columbia on the retaliation claim be affirmed, for the reasons stated in the
panel’s opinion issued February 19, 2021. It is

       FURTHER ORDERED and ADJUDGED that the District Court’s grant of summary
judgment in favor of the District of Columbia on the discrimination claim be reversed and the
case be remanded to the District Court for further proceedings consistent with the court’s June 3,
2022 en banc opinion in Chambers.

       The Clerk is directed to issue the mandate forthwith.

                                                              FOR THE COURT:
                                                              Mark J. Langer, Clerk

                                                      BY:     /s/
                                                              Daniel J. Reidy
                                                              Deputy Clerk


* Judge Tatel assumed senior status after this case first came before this panel and before the date
of this judgment.